           Case 2:20-mj-05010-DUTY Document 6 Filed 10/16/20 Page 1 of 1 Page ID #:14
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                                CASE NUMBER:
                                                        PLAINTIFF
                             v.                                                   0

SALVADOR CIENFUEGOS ZEPEDA
                                                                                                 WAIVER OF RIGHTS
                                                                                              (OUT OF DISTRICT CASES)
                                                     DEFENDANT.


        I understand that charges are pending in the      Eastern     District of            New York
alleging violation of      21 USC  963, 960, 846, 841(b)(1)      and that I have been arrested in this district and
                         (Title and Section / Probation / Supervised Release)
taken before a United States Magistrate Judge, who has informed me of the charge(s) and my rights to:
       (1)     have an identity hearing to determine whether I am the person named in the charges;
       (2)     arrival of process;

-Check one only-

G        EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
         (3) have a preliminary hearing (unless an indictment has been returned or an information filed) to
             determine whether there is probable cause to believe an offense has been committed by me, the
             hearing to be held in this district or the district of prosecution; and
         (4) request transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead
             guilty.

G        PROBATION OR SUPERVISED RELEASE CASES:
         (3) have a preliminary hearing (if the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) under Rule 32.1(b), Fed.R.Crim.P., to determine whether
             there is probable cause to believe I have violated the terms of my probation/supervised release.

         I HEREBY WAIVE (GIVE UP) MY RIGHT(S) TO:

         ✔
         G      have an identity hearing
         ✔
         G      arrival of process
         G      have a preliminary hearing
         G      have an identity hearing, and I have been informed that I have no right to a preliminary hearing
         G      have an identity hearing, but I request that a preliminary hearing be held in the prosecuting
                district.
                                                                   6DOYDGRU&LHQIXHJRV=HSHGD
                                                                   Defendant

                                                                   V'XDQH/\RQV
                                                                   Defense Counsel


Date: October 20, 2020
                                                                   United States Magistrate Judge


I have translated this Waiver to the defendant in the 6SDQLVK                                                      language.

Date: 2FWREHU                                             V0DUWLQ&DQR
                                                                   Interpreter(if required)



M-14 (09/09)                          WAIVER OF RIGHTS (OUT OF DISTRICT CASES)
